Citation Nr: 1529935	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  14-08 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for the cause of the Veteran's death and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to February 1961 and from May 1961 to August 1979.  He died on April [redacted], 2007.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  The case has since been transferred to the Atlanta, Georgia VARO.

In November 2014, the appellant testified at a Board videoconference hearing before the undersigned.  A transcript of this hearing is associated with the file.  At the hearing, the appellant submitted additional evidence in the form of a map of the Air Force Base where the Veteran was stationed during service.  The appellant waived initial RO consideration of the newly submitted evidence, and the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2014).

The Board remanded the case in June 2014 to afford the Veteran a Board hearing.  The case has now been returned to the Board.


FINDINGS OF FACT

1.  An April 2011 rating decision denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death; the appellant did not initiate an appeal, and the decision became final.

2.  Evidence received since the April 2011 rating decision is new to the claims file, and relates to an unestablished fact necessary to substantiate the claim of whether the cause of the Veteran's death was related to his military service.

3.  The Veteran's active military service includes foreign service at U-Tapao Royal Air Force Base in Thailand.

4.  During his lifetime, the Veteran was not in receipt of service connection for diabetes mellitus.

5.  The Veteran died on April [redacted], 2007 due, in part, to diabetes mellitus.

6.  The Veteran's diabetes mellitus was a disease incurred during a period of active service.


CONCLUSIONS OF LAW

1.  The April 2011 rating decision, denying the claim of entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been submitted for the claim of entitlement to service connection for the cause of the Veteran's death; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1110, 1154, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

As to the claim of whether new or material evidence has been received sufficient to reopen a claim of entitlement to service connection for the cause of the Veteran's death, as well as the underlying claim for service connection, those claims have been granted, as discussed below.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).


II.  New and Matieral Evidence 

The RO denied service connection for the cause of the Veteran's death, to include as due to Agent Orange exposure in service, in an April 2011 rating decision.  The appellant was notified the same month and did not initiate an appeal.  The Board concludes that the April 2011rating decision is final.  38 U.S.C.A. § 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.

38 C.F.R. § 3.156(a) defines "new and material evidence"; "new evidence" is evidence not previously submitted to agency decision makers, while "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2014).  With regard to claims of exposure to Agent Orange in Thailand, a May 2010 Compensation and Pension Bulletin indicated that, after reviewing documents related to herbicide use in Vietnam and Thailand, it had been determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.

Service connection for the cause of the Veteran's death was denied in an April 2011 decision for lack of evidence that the Veteran's cause of death was attributable to service.  The decision noted that the evidence of record showed that anoxic encephalopathy, due to acrdiac arrhythmia, due to acute renal insufficiency was documented as the cause of death, and was not incurred in or caused by military service, or manifest within one year after separation from service.  Moreover, the decision noted service at the U-Tapao Airfield in Thailand, but no confirmed service in the Republic of Vietnam.  To reopen, new and material evidence must be received showing the cause of death was related to service, to include herbicide exposure. 

The Veteran's death certificate states that diabetes mellitus was a condition contributing to the Veteran's death.  At the November 2014 hearing, the appellant submitted a map of the Air Force Base where the Veteran was stationed during service, testifying that the Veteran worked in the ammunition dump and the fuel supply dump located near the border of the base.  The credibility of the evidence is presumed.  The Board finds that the evidence is both new and addresses the grounds of the prior final denial, raising a reasonable possibility of substantiating the claim.  The Board concludes that reopening is warranted.  See 38 C.F.R. § 3.156(a).


III.  Service Connection 

The appellant contends that the Veteran died due, in part, to diabetes mellitus, incurred as the result of his exposure to herbicides while he was stationed at the U-Tapao Royal Air Force Base in Thailand during service.  For the reasons that follow, the Board finds that entitlement to service connection for the Veteran's cause of death is warranted.

When a veteran dies of a service-connected disability, the veteran's surviving spouse is eligible for dependency and indemnity compensation.  38 U.S.C.A. 
§ 1310; 38 C.F.R. §§ 3.5(a), 3.312.  The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312.  In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by service caused or contributed substantially or materially to the veteran's death. Id.  

The Veteran was not service-connected for any disabilities at the time of his death.  The Certificate of Death lists the Veteran's immediate cause of death as anoxic encephalopathy, due to cardiac arrhythmias, due to acute renal insufficiency.  Other significant conditions contributing to death included panhypopituitarism and diabetes mellitus.

As noted above, if a Veteran was exposed to a herbicide agent during active air service, certain diseases, including diabetes mellitus, type II, shall be service connected.  The United States Department of Defense has confirmed that herbicides were used within the Thailand bases to control weeds from February 28, 1961 to 
May 7, 1975 at base perimeters.  The majority of US Air Force Veterans in Thailand served on one of the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, and Don Muang.  Thus, if a US Air Force Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter as shown by MOS, performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged.  See C&P Service Bulletin, May 2010. 

The Veteran's military peronnel records reflect that from May 1968 to June 1969, and March 1971 to March 1972, the Veteran was stationed at the U-Tapao Airfield in Thailand.  His DD Form 214s and military personnel records reflect the following military occupational specialies: fuel supervisor, fuels superintendant, fuels distribution controller, and fuels training monitor.

At her November 2014 Board hearing, the appellant, through her representative, testified that the fuel supply dump was located near the fence line at the Royal Air Force Base where the Veteran was stationed.  The appellant provided a map found online to assist her testimony.  The representative added that a, "1960 FITREP" reflected that part of the Veteran's job duties included policing the areas, meaning policing the perimeter where the Veteran was stationed.  The representative noted the ammunition dump and the maintenance fuel fump were located within 100 yards of the fence line.  The appellant testified that after the Veteran frequently discussed his time at U-Tapao.

The map submitted by the appellant indicates that the flight line and aerial port were located near the perimeter of the base.

The Board notes that diabetes mellitus, type II is included on the list of presumptive diseases under 3.309.  Moreover, the preponderance of the evidence weighs in favor of a finding that the Veteran was, in fact, exposed to herbicides during service.  The evidence clearly shows that the Veteran was stationed at U-Tapao Royal Air Force Base during the presumptive time period.  The Veteran's military personnel records reflect that he worked in fuel supply for combat aircraft, and the map provided by the appellant indicates the flight line and aerial port were located near the perimeter of the base.  Moreover, the appellant testified that the Veteran's fuel supply duties were located near the fence at the perimeter of the base.  As such, the Board concludes the preponderance of the evidence is in favor of a finding that the Veteran was exposed to herbicides during service at the Royal Air Force Base in Thailand.

Resolving reasonable doubt in favor of the appellant, the Board finds that the Veteran's diabetes mellitus is related to herbicide exposure during service.  The Board finds that the Veteran's diabetes contributed to his death, and was incurred during active service.  Service connection for the cause of the Veteran's death is warranted.  38 C.F.R. § 3.312.  Consequently, the benefit-of-the-doubt rule applies, and the claim must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.








ORDER

New and material evidence having been received; the claim of entitlement to service connection for the cause of the Veteran's death is reopened.

Service connection for the cause of the Veteran's death is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


